DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted February 26, 2021, March 22, 2021, and December 14, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fredericksson US PG Publication 2003/0054244 in view of Hock CN101657930, as evidenced by Energizer NPL (https://data.energizer.com/pdfs/nickelmetalhydride_appman.pdf).
Regarding Claims 1 and 10, Fredericksson discloses a power storage module (and a manufacturing method of forming said module) comprising forming a bipolar electrode unit including an electrode laminate of a plurality of bipolar electrodes each having a positive electrode active material 12 layer on a first surface of a metal plate (biplate, formed of steel, para 0045, 0057) 11 and having a negative active material 13 on a second surface of the metal plate 11 (pressed powder layers, para 0047) and a negative terminal electrode having a negative electrode active material layer 13 on a first surface of an end plate  63 and disposed on one end side of the laminate in a laminating direction (para 0072), forming a sealing body (elastomer/frame/electrolyte barrier) 15/18/14 in Figs. 1-3 or 23/64/22 in Fig. 9 provided to surround a side surface of the electrode laminate and sealing an internal space formed between the electrodes adjacent to each other in the laminating direction (para 0054, 0045), and an electrolytic solution that is housed in the internal space (inside of the , wherein both surfaces of the metal plate of the negative terminal are bonded to the sealing body (frame can be bonded to plates using epoxy, para 0051) (see all Figs and at least paras 0026-0030, 0044-0057, 0071-0077).  While Fredericksson does not specifically disclose wherein the power storage module contains an alkaline solution, since Fredericksson discloses that the power storage module is a NiMH battery (para 0068) and it is understood (and evidenced by Energizer NPL) that a NiMH battery uses alkaline electrolyte.  
	Fredericksson does not specifically disclose that the end plate 63 is a metal (such that it is a metal plate).  However, Fredericksson does teach that the bipolar plates 11/21 are formed of nickel or nickel plated steel (para 0045, 0057) and that the metal plate 63 of the negative terminal electrode is formed similar to the formation of the biplates and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the metal plates 63 of Fredericksson from metal (namely nickel or nickel plated steel) since the biplates 21 are formed from this material, the two components are said to have similar structures, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Fredericksson does not specifically disclose a first surplus space surrounded by the sealing body and the metal plate 63 of the negative electrode terminal is present. However, in the same field of endeavor of bipolar batteries, Hock teaches that a bipolar battery should have a way to correct the volume of gas present and generated during cell operation (para 0007) and finds that including a gas channel 23 that extends such that it is surrounded by a metal plate (negative end plate) 51 of a negative electrode terminal and a sealing body (e.g. frame and backing plate 20) to allow for gas pressure to be distributed between cells and to allow the cell to vent excess pressure using a pressure valve (see at least paras 0007, 0064-0066, 0092-0095).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a first surplus space surrounded by the sealing body and the metal plate of the negative terminal electrode of Fredericksson because Hock teaches that this allows for gas pressure generated by cells to be distributed and to be vented from the battery.
Regarding Claims 2 and 4, Fredericksson modified by Hock discloses the power storage module and method of manufacturing of Claims 1 and 10, the rejections of which are incorporated herein in their entireties. Fredericksson discloses wherein the electrode laminate house an outermost plate (terminal cover) 65 disposed outside the metal plate 63 of the negative terminal in the laminating direction (Fig. 9 and corresponding paragraphs) and discloses wherein a surface of the outermost plate that faces the metal plate side of the negative terminal electrode is at least indirectly bonded to the sealing body, but fails to specifically disclose wherein the outermost plate is metal and second and third surplus spaces surrounded by the sealing body, the metal plate 63 of the negative terminal electrode, and the outermost metal plate are further present.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the outermost plate from metal because the other major plates (e.g. metal plate 63 and biplates 21) are formed from metal such as nickel nickel-plated steel, which is known to be a strong material, and since the terminal covers 65 receive pressure for sealing, this physically strong material would provide an advantage in strength, and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a second and third surplus space as claimed because the first surplus space provides outlets for gas distribution within the battery and outside, as needed, and since this advantage is known for a first surplus space, a second and third would further improve this property. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claims 7 and 11, Fredericksson modified by Hock fails to specifically disclose wherein the sealing body includes a first resin portion bonded to a first surface of the metal plate of the negative terminal electrode and a second resin portion bonded to a second surface of the metal plate of the negative terminal electrode and to the metal plate of the bipolar electrode adjacent to the negative terminal electrode and in the forming of the negative terminal electrode unit said first resin portion configuring the sealing body is bonded to said first surface of the metal plate and a second resin portion configurating the sealing body is bonded to a second surface of the metal plate and a first surface of the metal plate of the bipolar electrode.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to add an additional frame element that extends over the top of the negative terminal electrode metal plate of Fredericksson modified by Hock in order to further secure and insulate the stack (wherein such an arrangement would meet the claimed structure) since this would require adding an additional frame element and the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fredericksson US PG Publication 2003/0054244 in view of Hock CN101657930, as applied to Claim 2, and further in view of Fauteaux US PG Publication 2003/0194605.
Regarding Claim 3, Fredericksson modified by Hock discloses the claimed power storage module (and a manufacturing process), the rejection of which is incorporated herein in its entirety but fails to disclose wherein an internal pressure of the second surplus space is lower than an atmospheric pressure.  However, in the same field of endeavor of power storage devices, Fautereaux discloses wherein electrolyte is introduced to the cell stack as part of a process of evacuation that removes gas bubbles from the structure and that the device is then sealed under a partial vacuum in order to maintain the vacuum conditions at the time of sealing the frames together (i.e. sealing the structure) (see at least paras 0023, 0060).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the module of Fredericksson modified by Hock such that an internal pressure of the second surplus space is lower than an atmospheric pressure because Fautereaux teaches that sealing a battery module under vacuum can remove gas during formation of the module and can ensure vacuum conditions at the time of sealing, which is advantageous.
6.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fredericksson US PG Publication 2003/0054244 in view of Hock CN101657930, as applied to Claims 1 and 7, and further in view of Shaffer US PG Publication 2015/0140376.
Regarding Claims 5 and 9, Fredericksson modified by Hock discloses the claimed power storage module (and a manufacturing process), the rejection of which is incorporated herein in its entirety but fails to disclose wherein the metal plate of the negative terminal electrode is roughened in a bonding region with the sealing body or with at least one of the first and second resin portion (as described in the rejection of Claim 7).  However, in the same field of endeavor of bipolar battery assemblies, Shaffer teaches that a sealing surface of a plate can be roughened to improve sealing (para 0037).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to roughen the metal plate of the negative terminal region in a bonding region with the sealing body or at least one of the first and second resin portions of Fredericksson and Hock because Shaffer teaches that this improves sealing.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
7.	Claims 6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fredericksson US PG Publication 2003/0054244 in view of Hock CN101657930, as applied to Claim 1, and further in view of Higashi CN110998951.
Regarding Claim 6, Fredericksson modified by Hock discloses the claimed power storage module (and a manufacturing process) wherein the sealing body includes a plurality of resin portions (frames) 64 respectively disposed at edge portions of the metal plates such that outer edge portions of the individual resin portions are adjacent, but does not specifically disclose that said outer edge portions are bonded to each other by heat welding. However, in the same field of endeavor of energy storage modules with resin frames, Higashi discloses that resin frame elements of an energy storage device can be heat welded (see e.g. para 0117) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to bond the outer edge portions of the plurality of resin portions of the sealing body of Fredericksson and Hock via heat welding because Higashi teaches that this is a known technique to attach frame elements in an energy storage device to one another. 
Regarding Claim 8, in the combined invention of Fredericksson, Hock, and Higashi, the frame elements would be necessarily integrally bonded by heat welding and the surplus space would necessarily be surround by the bonded body and the metal plate of the negative electrode terminal because of the understood placement of the terminal plate (upper or lower end) and the bonded frame elements (along each side surface) and the placement of the surplus space (within the cell array).   
Regarding Claims 12-13, in the combined invention of Fredericksson, Hock, and Higashi, the forming of the negative terminal electrode unit, the first and second resin portions would be turned into an integrally bonded body by heat welding (as described above) and while the prior art does not specifically recite that between the forming of the electrode laminate and the sealing of the internal space, the first and second resin portions are turned into the integrally bonded body by heat welding, it would have been obvious to form the integrally bonded body of Fredericksson, Hock, and Higashi in the order recited in order to ensure the proper alignment and best sealing of the structure because this would require only a rearrangement of steps, which is within the skill of the person having ordinary skill in the art. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729